2021 WI 4

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2014AP2633-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against William J. Spangler, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       William J. Spangler,
                                 Respondent.

                         ATTORNEY SPANGLER REINSTATEMENT PROCEEDINGS
                          Reported at 370 Wis. 2d 369,881 N.W.2d 35
                                PDC No:2016 WI 61 - Published

OPINION FILED:         January 26, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                               2021 WI 4
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.     2014AP2633-D


STATE OF WISCONSIN                                 :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against William J. Spangler, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
            Complainant,                                             JAN 26, 2021
      v.                                                                Sheila T. Reiff
                                                                     Clerk of Supreme Court
William J. Spangler,

            Respondent.




      ATTORNEY reinstatement proceeding.                 Reinstatement granted.



      ¶1    PER CURIAM.         We review the report and recommendation
of    Referee     John    B.    Murphy        recommending        that     William       J.

Spangler's license to practice law in Wisconsin be reinstated.

After    careful   review      of    the   matter,     we    agree     that     Attorney

Spangler's license should be reinstated.                      Consistent with our

general practice, we also find that Attorney Spangler should be

required to pay the full costs of this reinstatement proceeding,

which are $3,973.88 as of October 27, 2020.

      ¶2    Attorney      Spangler      was    admitted      to    practice        law   in
Wisconsin    in    2003   and       practiced    in    Eau    Claire.         In    2016,
                                                       No.   2014AP2633-D



Attorney Spangler's Wisconsin law license was suspended for a

period of six months, effective August 12, 2016.        As we noted in

the opinion suspending Attorney Spangler's license,

      [H]e engaged in an elaborate web of deception that
      included creating false documents and meticulously
      adding fake file stamps and other notations to make
      them appear to be genuine.    He managed to perpetuate
      his ruses for years, leading his clients to believe
      that they had live lawsuits pending when, in fact,
      Attorney Spangler had voluntarily dismissed [one] suit
      and never filed [a second] action.
See     In re Disciplinary Proceedings Against Spangler, 2016 WI
61, ¶35, 370 Wis. 2d 369, 881 N.W.2d 35.

      ¶3   Attorney Spangler filed a petition for reinstatement

of his Wisconsin law license on April 19, 2019.          A hearing on

the reinstatement petition was held, via Zoom, on July 28, 2020.

The referee issued his report and recommendation on October 8,

2020.

      ¶4   In his report, the referee noted that as part of his

testimony at the July 28, 2020 hearing, Attorney Spangler stated

that he had become personally mentally involved in the two cases

that formed the basis for the disciplinary proceeding and that

he "felt bad for his clients."         Attorney Spangler said, "I felt

like I needed to personally demonstrate that I could help them

while at the same time I kept telling myself that I couldn't."

      ¶5   The referee noted that since his suspension, Attorney

Spangler    has   been   very   involved    in   community   activities

including volunteer service at his church and with a local boy
scout organization.      The referee noted that various letters of


                                   2
                                                                     No.       2014AP2633-D



reference submitted by Attorney Spangler speak positively as to

his character since his suspension.                   The referee noted Attorney

Spangler states that, "I've made significant changes to the way

I live my life . . . I believe that I am now at a point in my

life    where    I     can,    again,    honestly,     truthfully,        trustworthily

represent       myself,       the   profession,   my      family    in    a    completely

ethical and responsibly way."                 Attorney Spangler stated that if

he should ever be in a position where he could not handle a

legal matter he would seek help from other attorneys or refer

matters to other counsel.

       ¶6     The referee recommends that this court grant Attorney

Spangler's reinstatement petition.                The referee said he did not

believe       that      Attorney        Spangler's     reinstatement           would    be

detrimental       to    the     administration       of    justice       nor    would   it

subvert the public interest.                  The referee commented that Eau

Claire is a relatively small community; many people are probably

aware    of     Attorney       Spangler's     situation;      and    since       Attorney

Spangler seems intent on remaining in the Eau Claire community,
his motivation to never again violate the ethical rules will be

exceedingly strong.

       ¶7     Neither         party     has   appealed      from     the        referee's

recommendation, so this court considers this matter pursuant to

Supreme Court Rule (SCR) 22.33(3).

       ¶8     In our review, we accept a referee's findings of fact

unless they are clearly erroneous.                   We review a referee's legal

conclusions, including whether the attorney has satisfied the
criteria for reinstatement, on a de novo basis.                                See In re
                                              3
                                                       No.    2014AP2633-D



Disciplinary Proceedings Against Jennings, 2011 WI 45, ¶39, 334
Wis. 2d 335,   801 N.W.2d 304;   In   re   Disciplinary    Proceedings

Against Gral, 2010 WI 14, ¶22, 323 Wis. 2d 280, 779 N.W.2d 168.

    ¶9   Supreme Court Rule 22.29(4) provides that a petition

for reinstatement must show all of the following:

    (a) The petitioner desires to have the petitioner's
    license reinstated.

    (b) The petitioner has not practiced law during the
    period of suspension or revocation.

    (c) The petitioner has complied fully with the terms
    of the order of suspension or revocation and will
    continue to comply with them until the petitioner's
    license is reinstated.

    (d) The petitioner has maintained competence and
    learning in the law by attendance at identified
    educational activities.

    (e) The petitioner's conduct since the suspension or
    revocation has been exemplary and above reproach.

    (f) The petitioner has a proper understanding of and
    attitude toward the standards that are imposed upon
    members of the bar and will act in conformity with the
    standards.

    (g) The petitioner can safely be recommended to the
    legal profession, the courts and the public as a
    person fit to be consulted by others and to represent
    them and otherwise act in matters of trust and
    confidence and in general to aid in the administration
    of justice as a member of the bar and as an officer of
    the courts.

    (h) The petitioner has fully complied              with     the
    requirements set forth in SCR 22.26.

    (j) The petitioner's proposed use of the license if
    reinstated.




                                   4
                                                                       No.     2014AP2633-D


       (k) A full description of all of the petitioner's
       business activities during the period of suspension or
       revocation.
       ¶10    Supreme      Court     Rule     22.31(1)(c)        provides       that      an

attorney seeking reinstatement has the burden of demonstrating

all    of    the   above    requirements          by    clear,    satisfactory,          and

convincing evidence.          Supreme Court Rule 22.31(1) also provides

that   an    attorney      seeking    reinstatement           must     show    by    clear,

satisfactory, and convincing evidence that he or she has the

moral character to practice law; that his or her resumption of
the    practice      of     law      will        not    be    detrimental           to   the

administration of justice or subversive to the public interest;

and that he or she has complied with SCR 22.26 and the terms of

the underlying disciplinary order.                      See SCR 22.31(1)(a), (b),

and (d).

       ¶11    This   court    agrees        with       the   referee    that     Attorney

Spangler has met his burden of proof with respect to all of the

elements needed to justify his reinstatement.                          As is our usual

practice, we also find it appropriate it to impose the full

costs of this disciplinary proceeding upon Attorney Spangler.
       ¶12    IT IS ORDERED that the license of William J. Spangler

to practice law in Wisconsin is reinstated, effective the date

of this order.

       ¶13    IT IS FURTHER ORDERED that within 60 days of the date

of this order, William J. Spangler shall pay to the Office of

Lawyer      Regulation     the     costs    of     this      proceeding,      which      are

$3,973.88 as of October 27, 2020.



                                             5
    No.   2014AP2633-D




1